Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the present application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: In paragraph [0004] of the specification, the sentence “The instructions cause the one or more processors, for each threat event, to determine whether the description for the threat event corresponds to one of multiple predefined threat categories, in response to determining the description corresponds to one of the predefined threat categories, generate a standardized threat object for the threat event using the corresponding predefined threat category, and in response to determining the description does not correspond to one of the predefined threat categories” is incomplete, lacking an action that happens “in response to determining the description does not correspond to one of the predefined threat categories.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an expiry time for the historical threat event; or a start time and an end time usable by the one or more processors to determine the expiry time for the historical threat event”. The phrase “usable by the one or more processors” indicates intended use, and does not impart patentable distinction upon the claim (MPEP 2111.04). The examiner has interpreted the limitation in its present state as “an expiry time for the historical threat event; or a start time and an end time of the historical event.”

Claims 8 and 15 contain the same claim language as claim 1 and are rejected for the same reasons.

Claims 2-7 are rejected by virtue of their dependence upon claim 1.

Claims 9-14 are rejected by virtue of their dependence upon claim 8.

Claims 16-20 are rejected by virtue of their dependence upon claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin).

As per claim 1, Martin teaches A building management system comprising: one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to ([0017] “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create an application comprising…”):
receive threat events indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event comprising a threat category from among a plurality of threat categories ([0012] “In another aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data for a plurality of emergencies…” [0136] “Emergency data refers to information about emergencies that have occurred or are on-going and optionally includes the type of emergency (such as medical, fire, police or car crashes), the location of the emergency (e.g., GPS coordinates, altitude, etc.), the time of the emergency (e.g., date and time), or any combination thereof…” [0137] “In some embodiments, the emergency type is selected from vehicle/traffic emergency, fire emergency, police emergency, medical emergency, or any combination thereof… In some embodiments, a fire emergency type is a home fire, building fire…” Examiner Note: The examiner sees Martin’s receipt of emergency data as equivalent to receipt of a threat event, wherein the emergency type is equivalent to a threat category, and a multitude of emergencies are potential threats to both buildings and people (fire emergency, medical emergency).);
for each threat event: assign, using an expiry time prediction model, an expiry time to the threat event based at least in part on the threat category of the threat event, the expiry time prediction model trained using a set of historical threat events, each historical threat event in the set of historical threat events comprising ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising… c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period. In some embodiments, generating the spatiotemporal emergency prediction comprises making and aggregating predictions corresponding to subsets of the defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week…In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof.” [0134] “In some embodiments, data comprises historical data comprising information on past data. For example, in some embodiments, historical data comprises the emergency type, emergency location, and emergency time of one or more emergencies that has already taken place, and not an ongoing emergency or a predicted future emergency.” Examiner Note: Martin teaches an emergency prediction including a defined time period with a beginning and an end. The end of the defined time period is equivalent to the expiration time of the predicted emergency.):
at least one of the plurality of threat categories ([0207] “As shown in Table 3, in some embodiments, the call nature probabilities (p_fire, p_police, p_med) are the output of the multiclass classifier. The class with the highest probability is assigned to p_nature. Here, p_highpri is the output of a classifier that determines the probability that the call is a high priority level and p_resp is the output of a regressor or regression module 336 that provides the estimated response time in minutes. In some embodiments, the emergency type comprises a category of emergency such as fire, medical, police, or fire. In some embodiments, the emergency type comprises one or more probabilities that a call or communication relates to one or more emergency types such as shown in Table 3.” [0240] “In some embodiments, emergency predictions are generated and stored for each available geographic region and emergency category: Fire, Medical, and Police. Other categories (water rescue, pet rescue, car crash, etc.) and sub-categories (e.g., crime categories, etc.) are contemplated. In some embodiments, emergencies may be categorized into more than one type. For example, in some embodiments, a car crash requires assistance from fire, medical and police emergency resources.” Examiner Note: Martin’s emergency type is equivalent to the instant application’s threat category.); and
at least one of: an expiry time for the historical threat event; or a start time and an end time usable by the one or more processors to determine the expiry time for the historical threat event ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency ; and
classify the threat event as inactive upon expiration of the assigned expiry time ([0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week.” Examiner Note: The emergency prediction has a beginning and an end, and so is inherently inactive upon its end.).

As per claim 2, Martin teaches The building management system of Claim 1, wherein the instructions cause the one or more processors to process the received threat events into a set of standardized threat event objects each comprising a threat category from among the plurality of threat categories, wherein the instructions cause the one or more processors to apply the expiry times to the standardized threat event objects ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week… In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, .

As per claim 3, Martin teaches The building management system of Claim 1, wherein the instructions cause the one or more processors to group a set of the threat events together by determining a correlation between the start times of the threat events, the threat categories of the threat events, and locations associated with the threat events ([0003] “The number of emergency communications with public safety answering points, emergency dispatch centers, emergency management systems, and other such emergency response resources is subject to various factors that affect the type and frequency of such requests. Influential factors can include environmental conditions such as weather events (e.g., snow, rain, freezing temperatures, etc.) that may make road conditions more dangerous for motorists. Non-environmental events can also play a role. For example, an annual home game by the local sports team against a division rival may correlate with increased traffic around the downtown stadium and, in turn, with an increased risk of traffic accidents in that geographic area. A combination of factors can combine to produce elevated risks for certain types of emergencies. For example, triple digit temperatures with high humidity during an outdoor sporting event with a large audience in attendance may correlate with an elevated .

As per claim 4, Martin teaches The building management system of Claim 1, wherein the instructions cause the one or more processors to generate a classifier for the expiry time prediction model using the set of historical threat events and assign the expiry time to each of the threat events using the classifier ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week… In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained. In some embodiments, the at least one prediction model is re-trained at least once a week.” Examiner Note: Martin’s system generates a classifier (prediction model) based on past emergency data. The predictions include a defined time period with a start and end, where the end time of the predicted emergency is equivalent to the expiration time of a threat event.).

Claim 8 is a method claim corresponding to system claim 1. Claim 8 is rejected for the same reasons as claim 1.

Claim 9 is a method claim corresponding to system claim 2. Claim 9 is rejected for the same reasons as claim 2.

Claim 10 is a method claim corresponding to system claim 3. Claim 10 is rejected for the same reasons as claim 3.

Claim 11 is a method claim corresponding to system claim 4. Claim 11 is rejected for the same reasons as claim 4.

Claim 15 is a system claim corresponding to system claim 1. Claim 15 requires one or more computer-readable storage media communicably coupled to one or more processors and configured to store instructions; and the one or more processors configured to execute the instructions (Martin, [0017] “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create an application comprising…”). Claim 15 is rejected for the same reasons as claim 1.

Claim 16 is a system claim corresponding to system claim 2. Claim 16 is rejected for the same reasons as claim 2.

Claim 17 is a system claim corresponding to system claim 3. Claim 17 is rejected for the same reasons as claim 3.

Claim 18 is a system claim corresponding to system claim 4. Claim 18 is rejected for the same reasons as claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. 9516053 B1 to Muddu et Tryfonas (hereinafter Muddu).

As per claim 5, Martin teaches The building management system of Claim 4, wherein the instructions cause the one or more processors to apply a plurality of labels to the historical threat events of the set of historical threat events ([0135] “Emergency data may comprise historical data or current data.” [0136] “Emergency data refers to information about emergencies that have occurred or are on-going and optionally includes the type of emergency (such as medical, fire, police or car crashes), the location of the emergency (e.g., GPS coordinates, altitude, etc.), the time of the emergency (e.g., date and time), or any combination thereof…” [0193] “FIG. 3A illustrates an exemplary method for augmenting emergency call data and data stream in the system for data augmentation 300. Several variations for augmenting data is contemplated based on the input into the prediction model for making emergency predictions. Augmentation may done with actual labels (e.g., weather conditions at time and location of an emergency call) or with predicted labels (e.g., type or nature of calls because the label is not available or premature). Actual labels may also be referred to as “ground truth”” Examiner Note: Figures 3A, “Data Augmentation Module 310” and 3B, “Add Environmental Features 330”, demonstrate that Martin’s system applies labels to both historical emergency data (equivalent to a threat event) and present data.)).

labels applied to each historical threat event determined based on histogram analysis of the expiry time of the historical threat event.

Muddu teaches The building management system of Claim 4, wherein the instructions cause the one or more processors to apply a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on histogram analysis of the expiry time of the historical threat event (Column 87, lines 33-55, “In order to do so, in some embodiments, after the PST model becomes ready, the predictions (of the occurrence of unusual events) inside each profiling window during a certain time length are collected, by sliding a profiling window through the certain time length. This time length is denoted as the baseline prediction profiling phase on FIG. 53. Then, a histogram can be made to record all the ratios that are observed. This histogram essentially records the usual R for a particular user. Specifically, the collecting of the predictions from each profiling window can be repeatedly performed for a period of time (i.e., “sliding through” the period of time). This period of time may be N times the length of the profiling window (i.e., N×|W|). In some examples, N is 10. During the baseline prediction profile establishment (shown in FIG. 53), for a period of time after the PST model becomes ready, the R for each profiling window is tracked and stored in a histogram. This learned histogram can be denoted as “H.” With this histogram built for the specific entity, for any new R, the PST model can produce a P(R|H). The P(R|H) is the probability of seeing a window with a ratio R, given the history of previous Rs. In this manner, a baseline prediction profile for a specific entity can be built.” Examiner Note: Muddu’s histogram analysis, when applied to Martin’s labelling of historical emergency data including start time and end time of emergency, .

Martin and Muddu are analogous art because they are both directed towards machine learning based threat analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Muddu’s Histogram Analysis. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of predicted emergency times, which can be accomplished through histogram analysis (Muddu Column 87, lines 33-55).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. 9516053 B1 to Muddu et Tryfonas (hereinafter Muddu), further in view of U.S. Pub. No. 20190268644 A1 to Fradlis et al (hereinafter Fradlis).


As per claim 6, Martin in view of Muddu teaches The building management system of Claim 5.

Martin in view of Muddu does not explicitly disclose wherein the instructions cause the one or more processors to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times
The building management system of Claim 5, wherein the instructions cause the one or more processors to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also classifying predicted emergencies based on anticipated duration and/or end time, and classifying historical emergencies based on actual duration and/or end time.). 

Martin, Muddu, and Fradlis are analogous art because they are directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system 


As per claim 7, Martin in view of Muddu, further in view of Fradlis teaches The building management system of Claim 6.

Martin in view of Muddu, further in view of Fradlis thus far has not taught wherein the instructions cause the one or more processors to train the classifier using the labeled historical threat events.

Martin teaches The building management system of Claim 6, wherein the instructions cause the one or more processors to train the classifier using the labeled historical threat events ([0014] “In another aspect, disclosed herein are computer-implemented methods for predicting labels for an emergency communication data stream, the methods comprising: a) obtaining, by an emergency prediction system, unlabeled emergency data; b) obtaining, by the emergency prediction system, historical labeled emergency data originating from at least one emergency dispatch center; c) matching, by the emergency prediction system, at least a subset of the unlabeled emergency data with at least a subset of the historical labeled emergency data to generate matched emergency data; d) training, by the emergency prediction system, a prediction algorithm using the matched emergency data; and e) using, by the emergency prediction system, the prediction algorithm to predict labels for an incoming data stream of unlabeled emergency data. In some .

Claims 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. 20190268644 A1 to Fradlis et al (hereinafter Fradlis).


As per claim 12, Martin teaches The method of Claim 11.

Martin does not explicitly disclose further comprising applying a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on the expiry time of the historical threat event.

Fradlis teaches The method of Claim 11, further comprising applying a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on the expiry time of the historical threat event ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content . 

Martin and Fradlis are analogous art because they are both directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).

As per claim 13, Martin in view of Fradlis discloses The method of Claim 12.

wherein applying the labels comprises separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times.

Fradlis teaches The method of Claim 12, wherein applying the labels comprises separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also classifying predicted emergencies based on anticipated duration and/or end time, and classifying historical emergencies based on actual duration and/or end time.). 

Martin and Fradlis are analogous art because they are both directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).

As per claim 14, Martin in view of Fradlis discloses The method of Claim 13.

Martin in view of Fradlis thus far does not teach wherein the method further comprises training the classifier using the labeled historical threat events.

Martin teaches The method of Claim 13, wherein the method further comprises training the classifier using the labeled historical threat events ([0014] “In another aspect, disclosed herein are computer-implemented methods for predicting labels for an emergency communication data stream, the methods comprising: a) obtaining, by an emergency prediction system, unlabeled emergency data; b) obtaining, by the emergency prediction system, historical labeled emergency data originating from at least one emergency dispatch center; c) matching, by the emergency prediction system, at least a subset of the unlabeled emergency data with at least a subset of the historical labeled emergency data to generate matched emergency data; d) training, by the emergency prediction system, a prediction algorithm using the matched emergency data; and e) using, by the emergency prediction system, the prediction algorithm to predict labels for an .

Claim 19 is a system claim corresponding to method claim 12. Claim 19 is rejected for the same reasons as claim 12.

As per claim 20, Martin in view of Fradlis discloses The building management system of Claim 19.

Martin in view of Fradlis thus far does not teach wherein the one or more processors are configured to execute the instructions to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times, wherein the one or more processors are configured to execute the instructions to train the classifier using the labeled historical threat events.

Fradlis teaches The building management system of Claim 19, wherein the one or more processors are configured to execute the instructions to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times, wherein the one or more processors are configured to execute the instructions to train the classifier using the labeled historical threat events ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can . 

Martin and Fradlis are analogous art because they are both directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140280231 A1 to Pachuri et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Respectfully,
/PAUL GORDON SMITH/Examiner, Art Unit 2126